Exhibit 10.2

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (the “Agreement”), dated as of September 11,
2014, by and between MILWAUKEE IRON ARENA FOOTBALL, INC., a Nevada corporation
(the “Company”), and __________________________ (“Purchaser”),

WITNESSETH:

WHEREAS, the Company and Purchaser have entered into a Securities Purchase
Agreement, dated as of September 11, 2014 (the “Securities Purchase Agreement”),
whereunder, among other things, Purchaser will purchase the Registrable
Securities from the Company; and

WHEREAS, the execution of this Agreement by the Company and its delivery to
Purchaser is required by the Securities Purchase Agreement,

NOW THEREFORE, in consideration of the premises and the covenants and agreements
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which the Parties hereto acknowledge, the Parties agree as
follows:

ARTICLE 1. DEFINITIONS

Capitalized terms used and not otherwise defined herein shall have the meanings
given such terms in the Securities Purchase Agreement. As used in this
Agreement, the following terms shall have the following meanings:

“Advice” shall have meaning set forth in Section 3.2(b).

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly controls or is controlled by or under common control with such
Person. For the purposes of this definition, “control,” when used with respect
to any Person, means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of such Person, whether
through the ownership of voting securities, by contract or otherwise; and the
terms of “affiliated,” “controlling” and “controlled” have meanings correlative
to the foregoing.

“Board” shall have meaning set forth in Section 3.3.

“Business Day” means any day except Saturday, Sunday and any day which shall be
a legal holiday or a day on which banking institutions in the States of New York
or Florida generally are authorized or required by law or other government
action to close.

“Closing Date” shall have the meaning set forth in the Securities Purchase
Agreement.

“Commission” means the United States Securities and Exchange Commission.

“Common Stock” means the Company’s Common Stock, par value $0.001 per share.

“Effectiveness Period” shall have the meaning set forth in Section 2.1.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Filing Date” means the date on which the Registration Statement is initially
filed.

“Indemnified Party” shall have the meaning set forth in Section 5.3.

1

--------------------------------------------------------------------------------

“Indemnifying Party” shall have the meaning set forth in Section 5.3.

“Losses” shall have the meaning set forth in Section 5.1.

“Other Registrable Securities” means the shares of Common Stock held by the
Persons, other than Purchaser, who purchased such shares in the offering of
which the shares of Common Stock purchased by Purchaser were a part.

“Person” means an individual or a corporation, partnership, trust, incorporated
or unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or political subdivision thereof) or
other entity of any kind.

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

“Prospectus” means the prospectus included in the Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by the
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference in such Prospectus.

“Registrable Securities” means the number of shares of Series C Preferred Stock
purchased by Purchaser pursuant to the Securities Purchase Agreement Common
Stock and the shares of Common Stock into which they are convertible.

“Registration Statement” means any registration statement contemplated by this
Agreement, including (in each case) the Prospectus, amendments and supplements
to such registration statement or Prospectus, including pre- and post-effective
amendments, all exhibits thereto, and all material incorporated by reference in
such registration statement.

“Rule 144” means Rule 144 promulgated by the Commission under the Securities
Act, as such Rule may be amended from time to time, or any similar rule or
regulation hereafter adopted by the Commission having substantially the same
effect as such Rule.

“Rule 158” means Rule 158 promulgated by the Commission under the Securities
Act, as such Rule may be amended from time to time, or any similar rule or
regulation hereafter adopted by the Commission having substantially the same
effect as such Rule.

“Rule 415” means Rule 415 promulgated by the Commission under the Securities
Act, as such Rule may be amended from time to time, or any similar rule or
regulation hereafter adopted by the Commission having substantially the same
effect as such Rule.

“Rule 424” means Rule 424 promulgated by the Commission under the Securities
Act, as such Rule may be amended from time to time, or any similar rule or
regulation hereafter adopted by the Commission having substantially the same
effect as such Rule.

“Securities Act” means the Securities Act of 1933, as amended.

“Securities Purchase Agreement” has the meaning set forth in the Recitations.

“Series C Preferred Stock” means the Company’s Series C Preferred Stock, par
value $0.001 per share.

2

--------------------------------------------------------------------------------

ARTICLE 2. RESALE REGISTRATION STATEMENT

2.1     Registration Statement. The Company shall prepare and file with the
Commission the Registration Statement, which shall be a “resale” registration
statement providing for the resale of the Registrable Securities pursuant to an
offering to be made on a continuous basis under Rule 415. The Registration
Statement shall be on Form S-1 and shall cover to the extent allowable under the
Securities Act and the rules promulgated thereunder, such indeterminate number
of additional shares of Common Stock resulting from stock splits, stock
dividends or similar transactions of and/or from the Registrable Securities and
adjustments in the number of shares of Common Stock into which each share of is
convertible made pursuant to Section (vii)(b) of the resolutions of the board of
directors establishing the Series C Preferred Stock. The Registration Statement
may include only the Registrable Securities and the Other Registrable
Securities. The Registration Statement shall contain “Form 10 Information,” as
that term is defined in Rule 144, and shall state, if true, that the Company has
ceased to be an issuer described in paragraph (i)(1)(i) of Rule 144. The Company
shall use its best efforts to cause the Registration Statement to be declared
effective under the Securities Act as promptly as possible after the filing
thereof and to keep the Registration Statement continuously effective under the
Securities Act until the earlier of (x) the date when all Registrable Securities
covered by such Registration Statement have been sold or (y) the date on which
all Registrable Securities then held by Purchaser may be sold without
restriction as to volume pursuant to Rule 144, as determined by counsel
satisfactory to the Company in a written opinion addressed to the Company and
its transfer agent (the “Effectiveness Period”).

2.2     Certain Matters. In the event that, due to limits imposed by the
Commission, the Company is unable on the Registration Statement to register for
resale under Rule 415 of Regulation C under the Securities Act all of the
Registrable Securities that it has agreed to file pursuant to the first sentence
of Section 2.1, the Company shall include in the Registration Statement (which
may be a subsequent Registration Statement if the Company is required, or
determines that it is desirable, to withdraw the original Registration Statement
and file a new Registration Statement in order to rely on Rule 415 with respect
to the full such amount of the Registrable Securities permitted by the
Commission.

ARTICLE 3. REGISTRATION PROCEDURES

3.1     Obligations of the Company. The Company shall:

(a)     After it has prepared and filed the Registration Statement with the
Commission as provided herein, the Securities Act and the rules promulgated
thereunder, use its best efforts to cause the Registration Statement to become
effective and remain effective as provided herein; provided, however, that not
less than five (5) Business Days prior to the filing of the Registration
Statement or any related Prospectus or any amendment or supplement thereto, the
Company shall (i) furnish to Purchaser copies of all such documents proposed to
be filed, which documents will be subject to the review of Purchaser, and (ii)
cause its officers and directors, counsel and independent certified public
accountants to respond to such inquiries as shall be necessary, in the
reasonable opinion of Purchaser, to conduct a reasonable review of such
documents. The Company shall not file the Registration Statement or any such
Prospectus or any amendments or supplements thereto to which the holders of a
majority in interest of the Registrable Securities and the Other Registrable
Securities shall reasonably object in writing within three (3) Business Days of
their receipt thereof.

3

--------------------------------------------------------------------------------

(b)     (i) Prepare and file with the Commission such amendments, including
post-effective amendments, to the Registration Statement, as may be necessary to
keep it continuously effective as to the Registrable Securities covered thereby
for the applicable Effectiveness Period and prepare and file with the Commission
any additional Registration Statement as necessary in order to register for
resale under the Securities Act all of the Registrable Securities; (ii) cause
any related Prospectus to be amended or supplemented by any required Prospectus
supplement, and as so supplemented or amended to be filed pursuant to Rule 424
(or any similar provisions then in force) promulgated under the Securities Act;
(iii) respond as promptly as possible, but in no event later than ten (10)
Business Days (unless response during such period would be impossible or unduly
burdensome), to any comments received from the Commission with respect to any
such Registration Statement or any amendment thereto; (iv) file the final
Prospectus pursuant to Rule 424 of the Securities Act no later than 9:00 a.m.
Eastern Time within three (3) Business Days following the date on which any such
Registration Statement is declared effective by the Commission; and (v) comply
in all material respects with the provisions of the Securities Act and the
Exchange Act with respect to the disposition of all Registrable Securities
covered by the Registration Statement during the Effectiveness Period in
accordance with the intended methods of disposition by Purchaser set forth in
the Registration Statement as so amended or in the Prospectus as so
supplemented.

(c)     Notify Purchaser as promptly as possible (and, in the case of (i)(A)
below, not less than three (3) Business Days prior to such filing, and in the
case of (iii) below, on the same day of receipt by the Company of such notice
from the Commission) and (if requested by any such Person) confirm such notice
in writing no later than one (1) Business Day following the day (i)(A) when a
Prospectus or any Prospectus supplement or post-effective amendment to any
Registration Statement is filed; (B) when the Commission notifies the Company
whether there will be a “review” of the Registration Statement and whenever the
Commission comments in writing on the Registration Statement; and (C) with
respect to the Registration Statement or any post-effective amendment, when the
same has become effective; (ii) of any request by the Commission or any other
Federal or state governmental authority for amendments or supplements to the
Registration Statement or a Prospectus or for additional information; (iii) of
the issuance by the Commission of any stop order suspending the effectiveness of
the Registration Statement covering any of the Registrable Securities or the
initiation or threatening of any proceedings for that purpose; (iv) if at any
time any of the representations and warranties of the Company contained herein
or in any agreement contemplated hereby ceases to be true and correct in all
material respects; (v) of the receipt by the Company of any notification with
respect to the suspension of the qualification or exemption from qualification
of any of the Registrable Securities for sale in any jurisdiction, or the
initiation or threatening of any proceeding for such purpose; and (vi) of the
occurrence of any event that makes any statement made in the Registration
Statement or a Prospectus or any document incorporated or deemed to be
incorporated therein by reference untrue in any material respect or that
requires any revisions to the Registration Statement, Prospectus or other
documents so that the Registration Statement or a Prospectus, as the case may
be, will not contain any untrue statement of a material fact or omit to state
any material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.

4

--------------------------------------------------------------------------------

(d)     Use its best efforts to avoid the issuance of, or, if issued, obtain the
withdrawal of, as promptly as possible, (i) any order suspending the
effectiveness of the Registration Statement or (ii) any suspension of the
qualification (or exemption from qualification) of any of the Registrable
Securities for sale in any jurisdiction.

(e)     If requested by the holders of a majority in interest of the Registrable
Securities and the Other Registrable Securities, (i) promptly incorporate in a
Prospectus supplement or amend the Registration Statement such information as
the Company reasonably agrees should be included therein and (ii) make all
required filings of such a supplement to a Prospectus or a post-effective
amendment as soon as practicable after the Company has received notification of
the matters to be incorporated in a Prospectus supplement or post-effective
amendment.

(f)     If requested by Purchaser, furnish to it, without charge, at least one
conformed copy of the Registration Statement and each amendment thereto,
including financial statements and schedules, all documents incorporated or
deemed to be incorporated therein by reference, and all exhibits to the extent
requested by such Purchaser of such documents with the Commission, provided,
that any such item which is available on the EDGAR system (or successor thereto)
need not be furnished.

(g)     Promptly deliver to Purchaser, without charge, as many copies of the
Prospectus or Prospectuses (including each form of prospectus) and each
amendment or supplement thereto as Purchaser may reasonably request; and subject
to the provisions of Sections 3(m) and 3(n), the Company hereby consents to the
use of such Prospectus and each amendment or supplement thereto by Purchaser in
connection with the offering and sale of the Registrable Securities covered by
such Prospectus and any amendment or supplement thereto; provided that any such
item which is available on the EDGAR system (or successor thereto) need not be
furnished.

(h)     Prior to any public offering of Registrable Securities, use its best
efforts to register or qualify or cooperate with Purchaser in connection with
the registration or qualification (or exemption from such registration or
qualification) of such Registrable Securities for offer and sale under the
securities or Blue Sky laws of such jurisdictions within the United States as
Purchaser requests in writing, to keep each such registration or qualification
(or exemption therefrom) effective during the Effectiveness Period and to do any
and all other acts or things necessary or advisable to enable the disposition in
such jurisdictions of the Registrable Securities covered by the Registration
Statement; provided, however, that the Company shall not be required to qualify
generally to do business in any jurisdiction where it is not then so qualified
or to take any action that would subject it to general service of process in any
such jurisdiction where it is not then so subject or subject the Company to any
material tax in any such jurisdiction where it is not then so subject.

(i)     Cooperate with Purchaser to facilitate the timely preparation and
delivery of certificates representing Registrable Securities to be sold pursuant
to the Registration Statement, which certificates, to the extent permitted by
the Securities Purchase Agreement and applicable federal and state securities
laws, shall be free of all restrictive legends, and to enable such Registrable
Securities to be in such denominations and registered in such names as Purchaser
may request in connection with any sale of Registrable Securities.

(j) Upon the occurrence of any event contemplated by Section 3.1(c)(vi), as
promptly as possible, prepare a supplement or amendment, including a
post-effective amendment, to the Registration Statement or a supplement to the
related Prospectus or any document incorporated or deemed to be incorporated
therein by reference, and file any other required document so that, as
thereafter delivered, neither the Registration Statement nor such Prospectus
will contain an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading.

5

--------------------------------------------------------------------------------

(k) Use its best efforts to cause all Registrable Securities relating to any
Registration Statement to continue to be listed or quoted on the website
maintained by OTC Markets Group at or above the OTCQB level.

(l) Comply in all material respects with all applicable rules and regulations of
the Commission and make generally available to its security holders all
documents filed or required to be filed with the Commission, including, but not
limited, to, earning statements satisfying the provisions of Section 11(a) of
the Securities Act and Rule 158 not later than forty five (45) days after the
end of any 12-month period (or ninety (90) days after the end of any 12-month
period if such period is a fiscal year) commencing on the first day of the first
fiscal quarter of the Company after the effective date of the Registration
Statement, which statement shall conform to the requirements of Rule 158.

(m) Within three (3) Business Days after the Registration Statement is declared
effective by the Commission, deliver, or cause legal counsel for the Company to
deliver, to the transfer agent for such Registrable Securities (with copies to
Purchaser) confirmation that the Registration Statement has been declared
effective by the Commission.

3.2     Obligations of Purchaser. Purchaser shall:

(a)     not sell any Registrable Securities under the Registration Statement
until the Company has electronically filed the related Prospectus as then
amended or supplemented and notice from the Company that such Registration
Statement and any post-effective amendments thereto have become effective.

(b)     upon receipt of a notice from the Company of the occurrence of any event
of the kind described in Section 3.1(c)(ii), 3.1(c)(iii), 3.1(c)(iv), 3.1(c)(v)
or 3.1(c)(vi), Purchaser will forthwith discontinue disposition of such
Registrable Securities under the Registration Statement until Purchaser’s
receipt of the copies of the supplemented Prospectus and/or amended Registration
Statement contemplated by Section 3.1(j), or until it is advised in writing (the
“Advice”) by the Company that the use of the applicable Prospectus may be
resumed, and, in either case, has received copies of any additional or
supplemental filings that are incorporated or deemed to be incorporated by
reference in such Prospectus or Registration Statement.

(c)      promptly after request by the Company, furnish to the Company
information regarding Purchaser and the distribution of the Registrable
Securities as is required by law to be disclosed in the Registration Statement,
Prospectus, or any amendment or supplement thereto, and the Company may exclude
from such registration the Registrable Securities if Purchaser unreasonably
fails to furnish such information within a reasonable time after receiving such
request. If the Registration Statement refers to Purchaser by name or otherwise
as the holder of any securities of the Company, then Purchaser may require (if
such reference to Purchaser by name or otherwise is not required by the
Securities Act or any similar federal statute then in force) the deletion of the
reference to Purchaser in any amendment or supplement to the Registration
Statement filed or prepared subsequent to the time that such reference ceases to
be required.

6

--------------------------------------------------------------------------------

3.3     Suspension of Registration Obligation. If (i) there is material
non-public information regarding the Company which the Company’s Board of
Directors (the “Board”) determines not to be in the Company’s best interest to
disclose and which the Company is not otherwise required to disclose, (ii) there
is a significant business opportunity (including, but not limited to, the
acquisition or disposition of assets (other than in the ordinary course of
business) or any merger, consolidation, tender offer or other similar
transaction) available to the Company which the Board determines not to be in
the Company’s best interest to disclose, or (iii) if applicable, the Company is
required to file a post-effective amendment to the Registration Statement in
order to incorporate the Company’s quarterly and annual reports and audited
financial statements on Forms 10-Q and 10-K, then the Company may (x) postpone
or suspend filing of a registration statement for a period not to exceed thirty
(30) consecutive days or (y) postpone or suspend effectiveness of a registration
statement for a period not to exceed twenty (20) consecutive days; provided that
the Company may not postpone or suspend effectiveness of the Registration
Statement under this Section 3(o) for more than forty-five (45) days in the
aggregate during any three hundred sixty (360) day period; and provided further,
however, that no such postponement or suspension shall be permitted for
consecutive twenty (20) day periods arising out of the same set of facts,
circumstances or transactions.

ARTICLE 4. REGISTRATION EXPENSES

All fees and expenses incident to the performance of or compliance with this
Agreement by the Company, except as and to the extent specified in this Section
4, shall be borne by the Company whether or not the Registration Statement is
filed or becomes effective and whether or not any Registrable Securities are
sold pursuant to the Registration Statement. The fees and expenses referred to
in the foregoing sentence shall include, without limitation, and to the extent
applicable (i) all registration and filing fees (including, without limitation,
fees and expenses (A) with respect to filings required to be made with each
securities exchange or market on which Registrable Securities are required
hereunder to be listed, if any, (B) with respect to filing fees required to be
paid to the Financial Industry Regulatory Authority and (C) in compliance with
state securities or Blue Sky laws (including, without limitation, fees and
disbursements of counsel for Purchaser in connection with Blue Sky
qualifications of the Registrable Securities and determination of the
eligibility of the Registrable Securities for investment under the laws of such
jurisdictions as the Company may designate)), (ii) printing expenses (including,
without limitation, expenses of printing certificates for Registrable Securities
and of printing prospectuses if the printing of prospectuses is requested by the
Company, (iii) messenger, telephone and delivery expenses, (iv) Securities Act
liability insurance, if the Company elects to purchase such insurance, and
(v) fees and expenses of all other Persons retained by the Company in connection
with the consummation of the transactions contemplated by this Agreement,
including, without limitation, the Company’s independent public accountants
(including the expenses of any comfort letters or costs associated with the
delivery by independent public accountants of a comfort letter or comfort
letters). In addition, the Company shall be responsible for all of its internal
expenses incurred in connection with the consummation of the transactions
contemplated by this Agreement (including, without limitation, all salaries and
expenses of its officers and employees performing legal or accounting duties),
the expense of any annual audit, the fees and expenses incurred in connection
with the listing of the Registrable Securities on any securities exchange if
required hereunder. The Company shall not be responsible for any discounts,
commissions, transfer taxes or other similar fees incurred by Purchaser in
connection with the sale of the Registrable Securities.

7

--------------------------------------------------------------------------------

ARTICLE 5. INDEMNIFICATION

5.1      Indemnification by the Company. The Company shall, notwithstanding any
termination of this Agreement, indemnify and hold harmless Purchaser, its
officers, directors, managers, partners, members, shareholders, agents, brokers,
investment advisors and employees, each Person who controls Purchaser (within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act) and the officers, directors, agents and employees of each such controlling
Person, to the full extent permitted by applicable law, from and against any and
all losses, claims, damages, liabilities, costs (including, without limitation,
costs of preparation and attorneys’ and expert witnesses’ fees) and expenses
(collectively, “Losses”) (as determined by a court of competent jurisdiction in
a final judgment not subject to appeal or review), as incurred, arising out of
or relating to any violation of securities laws or untrue or alleged untrue
statement of a material fact contained in any Registration Statement, any
Prospectus or any form of prospectus or in any amendment or supplement thereto
or in any preliminary prospectus, or arising out of or relating to any omission
or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein (in the case of any Prospectus or form
of prospectus or supplement thereto, in the light of the circumstances under
which they were made) not misleading, except to the extent, but only to the
extent, that such untrue statements or omissions are based solely upon
information regarding Purchaser furnished in writing to the Company by Purchaser
expressly for use therein. The Company shall notify Purchaser promptly of the
institution, threat or assertion of any Proceeding of which the Company is aware
in connection with the transactions contemplated by this Agreement.

5.2      Indemnification by Purchaser. Purchaser shall indemnify and hold
harmless the Company, its directors, officers, agents and employees, each Person
who controls the Company (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, agents and
employees of such controlling Persons, to the full extent permitted by
applicable law, from and against all Losses (as determined by a court of
competent jurisdiction in a final judgment not subject to appeal or review), as
incurred, arising solely out of or based solely upon any untrue statement of a
material fact contained in any Registration Statement, any Prospectus, or any
form of prospectus, or in any amendment or supplement thereto, or arising solely
out of or based solely upon any omission of a material fact required to be
stated therein or necessary to make the statements therein (in the case of any
Prospectus or form of prospectus or supplement thereto, in the light of the
circumstances under which they were made) not misleading, to the extent, but
only to the extent, that such untrue statement or omission is contained in any
information so furnished in writing by Purchaser to the Company specifically for
inclusion in the Registration Statement or such Prospectus. Notwithstanding
anything to the contrary contained herein, Purchaser shall be liable under this
Section 5(b) for only that amount as does not exceed the net proceeds to
Purchaser as a result of the sale of Registrable Securities pursuant to such
Registration Statement.

5.3     Conduct of Indemnification Proceedings. If any Proceeding shall be
brought or asserted against any Person entitled to indemnity hereunder (an
“Indemnified Party”), such Indemnified Party promptly shall notify the Person
from whom indemnity is sought (the “Indemnifying Party”) in writing, and the
Indemnifying Party shall be entitled to assume the defense thereof, including
the employment of counsel reasonably satisfactory to the Indemnified Party and
the payment of all fees and expenses incurred in connection with defense
thereof; provided, that the failure of any Indemnified Party to give such notice
shall not relieve the Indemnifying Party of its obligations or liabilities
pursuant to this Agreement, except (and only) to the extent that it shall be
finally determined by a court of competent jurisdiction (which determination is
not subject to appeal or further review) that such failure shall have
proximately and materially adversely prejudiced the Indemnifying Party.

8

--------------------------------------------------------------------------------

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; or (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such parties shall have been advised by counsel
that a conflict of interest is likely to exist if the same counsel were to
represent such Indemnified Party and the Indemnifying Party (in which case, if
such Indemnified Party notifies the Indemnifying Party in writing that it elects
to employ separate counsel at the expense of the Indemnifying Party, the
Indemnifying Party shall not have the right to assume the defense thereof and
such counsel shall be at the expense of the Indemnifying Party). The
Indemnifying Party shall not be liable for any settlement of any such Proceeding
effected without its written consent, which consent shall not be unreasonably
withheld or delayed. No Indemnifying Party shall, without the prior written
consent of the Indemnified Party, effect any settlement of any pending or
threatened Proceeding in respect of which any Indemnified Party is a party and
indemnity has been sought hereunder, unless such settlement includes an
unconditional release of such Indemnified Party from all liability on claims
that are the subject matter of such Proceeding.

All fees and expenses of the Indemnified Party (including reasonable fees and
expenses to the extent incurred in connection with investigating or preparing to
defend such Proceeding in a manner not inconsistent with this Section) shall be
paid to the Indemnified Party, as incurred, within ten (10) Business Days of
written notice thereof to the Indemnifying Party (regardless of whether it is
ultimately determined that an Indemnified Party is not entitled to
indemnification hereunder; provided, that the Indemnified Party shall reimburse
all such fees and expenses to the extent it is finally judicially determined
that such Indemnified Party is not entitled to indemnification hereunder).

5.4      Contribution. If a claim for indemnification under Section 5.1 or 5.2
is due but unavailable to an Indemnified Party because of a failure or refusal
of a governmental authority to enforce such indemnification in accordance with
its terms (by reason of public policy or otherwise), then each Indemnifying
Party, in lieu of indemnifying such Indemnified Party, shall contribute to the
amount paid or payable by such Indemnified Party as a result of such Losses, in
such proportion as is appropriate to reflect the relative benefits received by
the Indemnifying Party on the one hand and the Indemnified Party on the other
from the offering of the Shares. If, but only if, the allocation provided by the
foregoing sentence is not permitted by applicable law, the allocation of
contribution shall be made in such proportion as is appropriate to reflect not
only the relative benefits referred to in the foregoing sentence but also the
relative fault, as applicable, of the Indemnifying Party and Indemnified Party
in connection with the actions, statements or omissions that resulted in such
Losses as well as any other relevant equitable considerations. The relative
fault of such Indemnifying Party and Indemnified Party shall be determined by
reference to, among other things, whether any action in question, including any
untrue or alleged untrue statement of a material fact or omission or alleged
omission of a material fact, has been taken or made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission.

9

--------------------------------------------------------------------------------

The amount paid or payable by a party as a result of any Losses shall be deemed
to include, subject to the limitations set forth in Section 5.3, any reasonable
attorneys’ or other reasonable fees or expenses incurred by such party in
connection with any Proceeding to the extent such party would have been
indemnified for such fees or expenses if the indemnification provided for in
this Section was available to such party in accordance with its terms. In no
event shall the Company be required to contribute an amount under this Section
5(d) in excess of the net proceeds received by it upon the sale of its
Registrable Securities pursuant to a Registration Statement giving rise to such
contribution obligation.

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 5(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph. No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not also guilty of such fraudulent misrepresentation.

The indemnity and contribution agreements contained in this Section are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties pursuant to the law.

ARTICLE 6. RULE 144

As long as Purchaser owns Registrable Securities, the Company will timely file
(or obtain extensions in respect thereof and file within the applicable grace
period) all reports required to be filed by the Company after the date hereof
pursuant to Section 13(a) or 15(d) of the Exchange Act and, if the Company is
not required to file reports pursuant to Section 13(a) or 15(d) of the Exchange
Act, but the availability of “current public information” (as that term is
defined in Rule 144) will enable Purchaser to dispose of Registrable Securities
under Rule 144, it will prepare and make publicly available in accordance with
Rule 144 such current public information. The Company will also take such
further action as Purchaser may reasonably request, all to the extent required
from time to time to enable such Person to sell Registrable Securities without
registration under the Securities Act within the limitation of the exemptions
provided by Rule 144 promulgated under the Securities Act, other than providing
legal opinions, within five (5) Business Days from the date of such request.
Upon the request of Purchaser, the Company shall deliver to the Company a
certificate of a duly authorized officer as to whether it has complied with such
requirements. Notwithstanding anything in this Agreement, the Company shall not
be required to register any of its equity securities under Section 12 of the
Exchange Act in order to enable Purchaser to dispose of Registrable Securities
under Rule 144.

ARTICLE 7. MISCELLANEOUS

7.1     Remedies. In the event of a breach by the Company or Purchaser of any of
their respective obligations under this Agreement, the Company or Purchaser, as
the case may be, in addition to being entitled to exercise all rights granted by
law and under this Agreement, including recovery of damages, will be entitled to
specific performance of its rights under this Agreement. The Company and
Purchaser acknowledge and agree that monetary damages would not provide adequate
compensation for any losses incurred by reason of a breach by either of them of
any of the provisions of this Agreement and each hereby further agrees that, in
the event of any action for specific performance in respect of such breach, it
shall waive the defense that a remedy at law would be adequate.

10

--------------------------------------------------------------------------------

7.2     No Inconsistent Agreements. The Company has not as of the date hereof
entered into any agreement currently in effect with respect to its securities,
nor shall the Company or any of its subsidiaries, on or after the date of this
Agreement, enter into any such agreement that is inconsistent with the rights
granted to Purchaser in this Agreement or otherwise conflicts with the
provisions hereof; provided, however, that, without the consent of Purchaser,
the Company may enter into agreements of like tenor to this Agreement respecting
the Other Registrable Securities. Without limiting the generality of the
foregoing, without the written consent of the holders of a majority of the then
outstanding Registrable Securities and Other Registrable Securities, the Company
shall not grant to any Person the right to request the Company to register any
securities of the Company under the Securities Act unless the rights so granted
are subject in all respects to the prior rights in full of the Company set forth
herein and of the holder of the Registrable Securities hereunder and are not
otherwise in conflict with the provisions of this Agreement or unless the
registration statement with respect thereto is filed not less than one (1) year
after the Registration Statement is declared effective by the Commission.

7.3     Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given,
unless the same shall be in writing and signed by the Company and Purchaser and
the holders of the Registrable Securities and Other Registrable Securities shall
have consented thereto.

7.4     Notices. Any notice, demand, request, waiver or other communication
required or permitted to be given hereunder shall be in writing and shall be
delivered by a recognized courier service, fully prepaid and properly addressed
upon the earlier of (i) actual receipt thereof, as shown by the records of such
courier or (ii) five days after the receipt thereof by the courier from the
party giving it. The addresses for such notice, demand, request, waiver or other
communication shall be:

If to the Company:

Acology, Inc.
912 Maertin Lane
Fullerton, CA 92831

If to Purchaser:

                    
                    

Either party may from time to time change its address for notice by giving at
least five (5) days written notice of such changed address to the other party.


7.5     Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties and their successors and permitted assigns and
shall inure to the benefit of each holder of the Registrable Securities and
Other Registrable Securities and its successors and assigns. Neither party may
assign this Agreement nor any of its rights or obligations hereunder without the
prior written consent of the other party and the Company may not assign this
Agreement unless it also assigns to the same assignee all agreements relating to
the registration of the Registrable Securities and Other Registrable Securities
between the Company and such holders.

11

--------------------------------------------------------------------------------

7.6     Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and, all of which taken together shall constitute one and the same Agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other parties hereto, it being understood that all parties need
not sign the same counterpart. In the event that any signature is delivered by
facsimile transmission, such signature shall create a valid binding obligation
of the party executing (or on whose behalf such signature is executed) with the
same force and effect as if such facsimile signature were the original thereof.

7.7     Governing Law; Jurisdiction. This Agreement shall be governed by and
construed in accordance with the internal laws of the State of Delaware, without
giving effect to any conflicts of law principles which would result in the
application of the substantive law of another jurisdiction. This Agreement shall
not be interpreted or construed with any presumption against the party causing
this Agreement to be drafted. The exclusive jurisdiction for the resolution of
any conflicts regarding this Agreement shall be in the courts of Delaware. This
exclusive jurisdiction is a material provision to this Agreement.

7.8     Cumulative Remedies. The remedies provided herein are cumulative and not
exclusive of any remedies provided by law.

7.9     Severability. If any term, provision, covenant or restriction of this
Agreement is held to be invalid, illegal, void or unenforceable in any respect,
the remainder of the terms, provisions, covenants and restrictions set forth
herein shall remain in full force and effect and shall in no way be affected,
impaired or invalidated, and the parties hereto shall use their reasonable
efforts to find and employ an alternative means to achieve the same or
substantially the same result as that contemplated by such term, provision,
covenant or restriction. It is hereby stipulated and declared to be the
intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.

7.10     Section Headings. The Section headings herein are for convenience only,
do not constitute a part of this Agreement and shall not be deemed to limit or
affect any of the provisions hereof.

IN WITNESS WHEREOF, the parties hereto have caused this Registration Rights
Agreement to be duly executed by a person thereunto authorized as of the date
first indicated above.

MILWAUKEE IRON ARENA FOOTBALL, INC.

By:                          
Richard Astrom
President

[NAME OF PURCHASER]

By:                     
[Name]
[Title]



12

